
	
		II
		111th CONGRESS
		1st Session
		S. 255
		IN THE SENATE OF THE UNITED STATES
		
			January 15, 2009
			Mr. Whitehouse (for
			 himself and Mr. Durbin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Truth in Lending Act to empower the States
		  to set the maximum annual percentage rates applicable to consumer credit
		  transactions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the “Empowering States' Right To Protect Consumers Act of
			 2009”.
		2.Limits on annual
			 percentage ratesChapter 2 of
			 the Truth In Lending Act (15 U.S.C. 1631 et seq.) is amended by adding at the
			 end the following:
			
				141.Limits on
				Annual Percentage RatesNotwithstanding any other provision of law,
				the annual percentage rate applicable to any consumer credit transaction (other
				than a residential mortgage transaction), including any fees associated with
				such a transaction, may not exceed the maximum rate permitted by the laws of
				the State in which the consumer
				resides.
				.
		
